*118OPINION.
Van Fossan :
The motion of respondent to vacate the order of the Board of May 18, 1926, dismissing the petition in so far as it affects the Phoenix Savings Bank & Trust Co. is denied. Caughey-Jossman Co., 8 B. T. A. 201; American Creosoting Co., 12 B. T. A. 247; New York Talking Machine Co., 13 B. T. A. 154. No deficiency was determined against said company and no notice of a deficiency mailed to it. Jurisdiction may not be conferred on the Board by an improper joinder of parties petitioner.
The record discloses no agreement between the Bank and the Trust Company relating to the apportionment of the tax to be assessed against them as affiliated corporations, and such tax must, therefore, be assessed-against the corporations upon the basis of the net income properly assignable to each, as provided ⅛ section 240(a) of the .Revenue Act of 1918 and section 240 (b) of the Revenue Act of 1921. Cincinnati Mining Co., 8 B. T. A. 79.

Judgment will he entered under Rule 50.